Citation Nr: 0325457	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-24 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
transverse fractures of the right L2, L3, L4 and L5 vertebral 
bodies.

2.  Entitlement to an initial increased (compensable) rating 
for right flank hematoma.

3.  Entitlement to an increased (compensable) rating for the 
residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran testified before the Board in December 1998 and 
September 2001.  Transcripts of the hearings are of record.  
The Board remanded this case in May 1999 for further 
development.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should inform the veteran of 
his due process rights and VA's duty to 
assist under the VCAA.  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support his claim, what evidence VA will 
develop, and what evidence he must 
furnish.  If he identifies private or VA 
medical evidence, it should be associated 
with the claims file.

2.  Please obtain the following clinical 
records related to the claims on appeal 
from the VA Medical Center (VAMC) in 
Jacksonville, Florida:
?	Outpatient Treatment Records 
since May 2001

3.	The record indicates that the veteran 
has been receiving treatment for his 
chronic low back pain and his right 
flank hematoma by Dr. Gary Bernard, 
1996 Kingsley Avenue, Orange Park, FL  
32073, and Dr. Nathan R. Perry, 
Northeast Florida General and Internal 
Medicine, 1301 Monument Road, Suite 
21, Jacksonville, Florida  32225.  
Obtain any necessary release forms 
from the veteran.  Then request all 
treatment records.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
show the nature and extent of disability 
from the residuals of transverse 
fractures to L2-L5 vertebral bodies.  
Please ask the examiner to provide ranges 
of motion of the lumbar spine, describe 
symptoms exhibited by the veteran to 
include any muscle spasm, limitation of 
motion due to pain, and address increased 
functional loss due to pain on use, 
weakness, excess fatigability, and/or 
incoordination.  All special studies and 
tests, to include X-rays of the lumbar 
spine, should be performed as needed.  
The VA examiner should address the 
February 1997 VA examiner's observation 
that ununited fractures involving the 
transverse processes should not be 
causing the veteran any symptoms whatever 
at this point.  Please send the claims 
folder to the examiner for review.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
show the nature and extent of disability 
from the right flank hematoma with 
traumatic hypesthesia.  The examiner 
should describe with specificity the 
area, muscles, and nerves, if any, 
affected as well as the degree of muscle 
disability to include weakness and 
fatigue.  All special studies and tests 
should be performed as needed.  Please 
send the claims folder to the examiner 
for review.

6.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
show the nature and extent of disability 
from the right ankle sprain.  The 
examiner should provide ranges of motion 
of the right ankle and address increased 
functional loss due to pain on use, 
weakness, excess fatigability, and/or 
incoordination.  All special studies and 
tests should be performed as needed.  
Please send the claims folder to the 
examiner for review.

7.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


